IN THE SUPREME COURT OF THE STATE OF NEVADA


                SEID; AND ACE CAB, LLC,                                No. 69554
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT                                FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK;                             FEB 1 2 2016
                AND THE HONORABLE KERRY
                LOUISE EARLEY, DISTRICT JUDGE,
                Respondents,
                and
                ANNA VASILYEVA,
                Real Party in Interest.

                      ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original petition for a writ of mandamus challenges a
                district court order denying summary judgment in a tort action.
                            Having considered the petition and supporting documents, we
                conclude that our extraordinary intervention is not warranted. NRS
                34.170; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                197, 179 P.3d 556, 558 (2008); Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 224, 88 P.3d 840, 841 (2004) (holding that an appeal is generally
                an adequate legal remedy precluding writ relief); Smith v. Eighth Judicial
                Dist. Court, 113 Nev. 1343, 1344, 950 P.2d 280, 281 (1997) (noting that
                this court will generally not consider writ petitions challenging orders
                denying motions to dismiss or for summary judgment). Accordingly, we
                            ORDER the peti on DENIED.

                                                  Oc                C.J.
                                        Parraguirre


                                          , J.
SUPREME COURT
        OF
                Douglai                                   Cherry
     NEVADA


(0) I94Th
                                                                                    - b4 cd ,9-7
                     cc: Hon. Kerry Louise Earley, District Judge
                          Frias Transportation Management
                          Chad A. Bowers, Ltd.
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    efgi°
             c